                                                  ÿÿÿÿÿÿÿÿ¡¢£ÿ¤¤ÿÿÿ¥ÿÿ¦ÿ
                                                  Case 2:17-cv-02161-APG-PAL Document 60 Filed 07/31/20 Page 1 of 2




                                         9 $4&     5  "ÿ
                                                       6 7   6  ÿ "+
                                                                  86  ÿ(9ÿ%"&$'
                                                                             $:    +
                                                                                   ÿ     ÿ"(
                                                                                             ÿ3+ÿ
                                            $$45%676              "ÿ9+       ÿ;   $(9<;'           ÿ"(3+ÿ
                                                                ÿ 86       ÿ $:    +
                                                                                   ÿ 9          ÿ
                                            $4 $#=<
                                                    5  6 7   6  ÿ 86     (ÿ$:
                                                                         9   ÿ"+ÿ+8"
                                                                                   ÿ 9    9    >'
                                                                                                ÿ   ÿ"(3+ÿ
                                                ?"&@                    $ÿ    A     ÿ49ÿ#B9GC4'ÿ(HBF4ÿÿ
                                            96          ÿ B     C C6  D  4  ÿ #4  E  F
                                                   IC4ÿ4      DE64I',ÿÿ$ÿ        .ÿ9 ÿ/ÿ
                                             %4        J   K  :            ÿ -   
                                          1"L6  6GIBBLB  C , ÿ ÿC649,Bÿ4ÿCÿ-+IF49E.ÿM6 N/49L6  Eÿ+G:Lÿ
                                          "L6
                                             "L6       BBCC,,ÿÿÿÿEE6BGF6KC:BC46+OB I+P E4ICC6:QOM6
                                                                                               M6     N N94L6
                                                                                                        4  9L6E EG+:GLÿ
                                                                                                                +     :Lÿ
                                          RS[Sf̀fST_Uÿ\VW]XWYÿ^_    ÿ[TUVÿ`\ÿ]TW[ÿÿaW  ^_bÿ  V`cÿTT[Uÿ`aW
                                                                                                         g
                                                                                                         ÿ bÿ
                                                                                                           _Y
                                                                                                            ÿc\TUhU`YSÿdW
                                                                                                                       WW ÿ[eTeTUÿVÿÿÿ
                                          Re   ]WSWÿiW      USSjj[qjWkÿ_nSTW]_TVeÿ\lWUhUYYÿSTÿr[ÿsÿimRn       \gÿoÿVdTkpgÿUÿSx_xWÿÿ
                                                       U V  _                                         s t uvw i^g
                                        9 y_YYÿ\]UThx]ÿiWUSj[jk_SWYgÿzWUjWYÿrsstuvwi^ÿ
                                        99                                                                 {|}~ÿ}}ÿ~|}|}ÿ{}ÿ
      9 ÿ !"ÿ#"$%"&ÿ#&#"'ÿ()%"ÿ
       %"+,ÿ-.ÿ /ÿ01 2,ÿ-.ÿ/




                                        9                                                                              ~|}|}ÿÿ~ÿ
               (ÿ"! ('ÿ$" * ÿ9
ÿ




                                        9 %="ÿ8 $?ÿ<1ÿ$";ÿ><&?ÿ@"<$ÿ1? ÿ #6I4ÿ$:+,,9/G5/99/A!/A 
                                        9 %="ÿ1#;<&ÿ%'     8%="ÿ    $?ÿ<1             ÿ$";ÿ
                                                                                   #"&%         1  ><&?'
                                                                                                     #          ÿ (ÿ%&)(
                                                                                                           %"=<*"&(               ÿ  %""ÿ
                                                                                                                                       <1ÿ }|ÿ}ÿÿ}}ÿ
                                                                     ÿ  $#+      'ÿ    %"&$
                                        9 /9#8'ÿ@<&%! !"ÿA ((/%=&<)!=ÿ ÿ}|ÿ|ÿ|}ÿ   % "ÿ   <      $ÿ    %&)(    %ÿ
                                        9 #"&%1# %"('ÿ("&"(ÿ/9#8'ÿÿ
                                        9                      AC6BEFB'ÿ
                                        9 5I+ÿ
                                        9 ()$ÿ  (   (  <#         #  % %>ÿ <$'    ÿ $#+  $%="@ÿ
                                                                                                  ÿ  9   ÿ@    A#<@@)$
                                                                                                                    "ÿ   ="      !=%(%>ÿ
                                                                                                                                         ÿ
                                               %&)(
                                          ("&#"('ÿ#'ÿÿ  %     ÿ       6  E  7 ÿ    &"*ÿ           &<#?ÿ          1 $      $#     ÿ
                                         9                      *44E76EFI+
                                                9ÿ@ A"ÿ="!=%(ÿ%&)(%'ÿ
                                                                #:HEF49GC6BL6EF'ÿ
                                               5I+ÿ
                                               %="ÿ        88 $?ÿ                <1   ÿÿ$";ÿ        ><&?ÿ       @"<$ÿ              1%""ÿ
                                                                                                                                       ?ÿ
                                               %="ÿ                  $?ÿ         <1      $";ÿ        ><&?'      ÿ     ( ÿ%&)(
                                          1#;   <&ÿ%'           %="ÿ
                                                                     ÿ  $#+      '#"&%
                                                                                   ÿ    %"&$    1#%     %"=<*"&(
                                                                                                            "ÿ   <      $ÿ       ÿ <1
                                                                                                                                %&)(     ÿ
                                                                                                                                        %ÿ
                                                /91#8'           # ÿ@<&%!                        !"ÿAÿ/9((#8'
                                          #"&%                                                                       /%=&<)!=ÿ
                                                                              %"('ÿ("&"(                                   ÿÿ
                                                               #:HEF49744E76EF+
                                              0123405672ÿ
                                                    ÿÿÿÿ ¡¢£¤ÿ¥ÿÿÿ¦§¨©ÿªªÿÿÿ«ÿÿ¬ÿ
                                                    Case 2:17-cv-02161-APG-PAL Document 60 Filed 07/31/20 Page 2 of 2




                                                 456ÿ ÿ4789ÿ:ÿ4;7ÿ<5=8ÿ5>ÿ<5:6ÿ
                                                         8ÿ4ÿ547<ÿ?@A?ÿ&BCBDAÿ),ÿEFGBHH(ÿ#DI,(ÿJDÿCFÿHFCKBLÿADDFMJA?BNÿGJ?@ÿ?@BÿHAGÿ
                                                 OJLPÿFOÿ!QBLPACÿ E,ÿÿ&@BÿRACQÿFOÿ%BGÿSFLQÿTBHHFCÿOUQUAÿ&@BÿRACQÿFOÿ%BGÿSFLQ(ÿADÿ&LVD?BBÿOFLÿ
                                                 ?@Bÿ$BL?JOJMA?B@FHNBLDÿFOÿ$W! &(ÿCM,(ÿ!H?BLCA?JXBÿFACÿ&LVD?ÿ0 $R(ÿTFL?KAKBÿEADDÿ&@LFVK@ÿ
                                                $BL?JOJMA?BD(ÿ)BLJBDÿ0 $Rÿ.RF%ST/ÿLBIVBD?DÿTD,ÿEFGBHHÿYBÿLBPFXBNÿOLFPÿ?@BÿDBLXJMBÿHJD?,ÿÿÿ
                                                        !QBLPACÿ EÿMFC?JCVBDÿ?FÿDBLXBÿADÿMFVCDBHÿOFLÿRF%STÿJCÿ?@JDÿAM?JFC,ÿ!HHÿJ?BPD(ÿJCMHVNJCK(ÿ
                                                YV?ÿCF?ÿHJPJ?BNÿ?F(ÿZHBANJCKD(ÿZAZBLD(ÿMFLLBDZFCNBCMB(ÿNFMVPBC?DÿACNÿOV?VLBÿCF?JMBDÿJCÿ?@JDÿAM?JFCÿ
                                                D@FVHNÿMFC?JCVBÿ?FÿYBÿNJLBM?BNÿ?Fÿ!LJBHÿ#,ÿ)?BLC(ÿ#DI,(ÿ%A?AHJBÿ,ÿWJCDHFG(ÿ#DI,(ÿACNÿ%JM@FHADÿ#,ÿ
                                                RBHA[(ÿ#DIÿ
                                                        +!&#+ÿ?@JDÿ?@ÿNA[ÿFOÿ\VH[(ÿÿÿÿ
                                                                                              ÿÿ
      ÿ !"#ÿ$#%&#'ÿ$'$ #(ÿ)*&#ÿ
      &# ,-ÿ./ÿ 0ÿ12!3-ÿ./ÿ0




                                                                                              ]^]ÿ̀abcdef^ÿghÿijefklÿg^mhÿ ÿ
                                                                                              !'        #NAÿÿ#,       ÿ)Lÿ&#'%(       ÿ#)     n,ÿÿ
              !)ÿ#"!)(ÿ%#!+!ÿ
ÿ




                                                                                              %B      X  A        RA       %F   ,ÿ       ÿ
                                                                                              %!&!                #ÿLÿ%F   ,ÿW    %)oW(            ÿ#)n,ÿ
                                                                                                %B    X  A  N A ÿ RA            ,ÿ             ÿ
                                                                                               %$po                !)    ÿ#,ÿ,R#        !S(       ÿ#)n,ÿ
                                                                                              %B      X  A  N A ÿ RA     Lÿ%F    ÿ          ÿ
                                                                                                  ADÿB  ÿJ KHAHDA(Kÿ%ÿ
                                                                                                                          Bÿ$BC?BLÿ$J
                                                                                                                                            ÿLMHB(ÿ)VJ?Bÿÿ
                                             
                                                                                              urqr
                                                                                                ]cwjr]dÿf|j
                                                                                                         sÿvtjckj^ÿifÿudstÿwvÿcdjuÿ̀j
                                                                                                                                    ÿifxÿ twyÿddusÿ̀j   xÿyvds{sw^rÿzj   ededsÿtÿÿÿ
                                                                                                                                                     wl
                                                                                                                                                       ÿf^
                                                                                                                                                         ÿ          jj ÿu
                                                                                               qe   r j  s t fsrraauajbÿfrdjcfdteÿv}js{s^^ÿrdÿuÿÿ|~q
                                                                                                                                                        vlÿÿtzd
                                                                                                                                                           |il      bhlÿsÿrfjÿÿ
                                                                                              f^^ÿvcsd{cÿ|jsrauabfrj^lÿjsaj^ÿ|iÿ
                                             
                                                                                                 <5=4ÿ5ÿ
                                                          &ÿ)ÿ)oÿo'+#'#+,ÿ
                                                          +A?B-July
                                                                   31,
                                                                        2020
                                                                           ÿ
                                                                                                                  ÿ
                                                                                                                  *%
                                                                                                                 $ADB&#+ÿ
                                                                                                                      ÿ%F,-ÿ)&!&#)
                                                                                                                             -0MX0ÿ+)&'
                                                                                                                                          0!E$&ÿ
                                                                                                                                              "0$o*'&ÿ
                                                                                                                                                E! ÿ \*+"#ÿ
                                             
                                             
                                             
                                                 2345627894ÿ
                                                                                                             0ÿ
